Monks, J.
This was an action by appellant against appellee to recover damages alleged to have been sustained by her on account of the negligence of appellee in failing to keep the approach to a bridge in repair.
*700Filed November 26, 1895.
After issue joined the cause was tried by a jury, and a verdict returned in favor of the appellee, and, over a motion for a new trial, judgment was rendered against appellant. This court held in the case of Board of Commissioners of Jasper County v. Allman, Admr., 143 Ind. 573, this term, that counties were not liable for the negligence of the board of county commissioners in failing to keep bridges in repair. On the authority of that case this case is affirmed.